Citation Nr: 0907044	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to November 
1961, and from January 1963 to August 1963.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Ft. Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied entitlement to the benefit currently sought on appeal.  
The Veteran has since relocated to Arizona, and this matter 
was readjudicated by the Phoenix, Arizona, RO.  

In April 2007, the Veteran appeared before the undersigned 
Veterans Law Judge at a hearing at the local RO.  A copy of 
the hearing transcript has been associated with his claim.

This case was previously remanded to obtain additional 
treatment records for the Veteran.  The RO was unsuccessful 
in obtaining the requested information.  A discussion of 
their attempt to locate the records is discussed more fully 
below. 


FINDING OF FACT

A chronic back disability was not present in service, 
arthritis was not exhibited within the first post service 
year, and current back disability is not otherwise related to 
service.


CONCLUSION OF LAW

A chronic back disability was not incurred or aggravated in 
service, nor may arthritis of the spine be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondences dated May 2003, March 2006 and October 
2007, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159 (b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  The March 2006 
correspondence notified the Veteran of the process by which 
disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The last  two notices were delivered after the initial denial 
of the claim.  The AOJ subsequently readjudicated the claim 
based on all the evidence of record and issued a supplemental 
statement of the case (SSOC) in October 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  

In this regard, the Board acknowledges that the Veteran 
requested that VA obtain a copy of his treatment records from 
the VA medical centers in Reno and San Francisco, and the 
case was remanded to obtain these records.  The Veteran 
contends he sought treatment initially in the 1960s in the 
Bay area and in the 1970s in Reno.  A request was made to the 
VA Medical Center in Reno to obtain all medical records from 
September 1970 to September 1977.  The Reno record's 
administrator indicated that the Veteran was not in their 
system.  A request was sent to the San Francisco VA Medical 
Center for records from the 1960s to 1970s.  The VA Medical 
Center in San Francisco responded that they were unable to 
locate any medical records for the Veteran.  

For these reasons, the Board finds that no further 
development is necessary to attempt to obtain these medical 
records.  Further, the duty to assist has been fulfilled.  

Service Connection

The Veteran seeks service connection for a back disability.  
He contends that he first injured his back in a fall in the 
Navy when he fell into a hatchway because there was no ladder 
present.  In order to establish direct service connection, 
three elements must be satisfied.  There must be medical 
evidence of a current disability; medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence linking the current disease or injury 
and the current disability.  See 38 U.S.C.A. §§ 1110, 1131 & 
38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Where the veteran served continuously for ninety (90) or more 
days, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The first element of service connection is there must be 
medical evidence of a current disability.  The medical 
evidence of record shows that the Veteran has  degenerative 
joint disease of the thoracic and lumbosacral spine.  Thus, 
there is evidence of a current disability.

Of record are the U.S.S. Marsh deck logs from February and 
June 1961.  The deck logs in June 1961 confirm that the 
Veteran fell off a ladder and was injured.  The logs indicate 
that an ambulance and a doctor were called, but the extent of 
the Veteran's injuries was unknown.  There is another 
notation in February 1961, of a crew member sustaining an 
injury to both legs from a ladder aboard ship.  However, it 
is unclear from the notation if the Veteran is the crew 
member involved in the incident.  

The Veteran's Navy service treatment record from July 1958 to 
November 1961, and his Army service treatment records from 
January 1963 to August 1963 have been associated with his 
file.  His records reflect that in October 1960 he reported 
striking his ribs in a fall.  He complained of tenderness 
with breathing.  X-rays were negative for fractures.  The 
Veteran did not report any back complaints at this time.

In June 1961 he was seen after falling down a ladder.  He 
complained of pain in the lumbar area, left knee and right 
foot.  Following examination and x-rays, he was treated with 
heat and placed on bed rest for 24 to 48 hours.  When the 
Veteran returned to sick call the following week, his only 
remaining complaint was left knee swelling.  The Veteran was 
not diagnosed with a back disability at any time.  The 
Veteran's remaining service treatment records are void of any 
complaints, diagnosis or treatment for a back disability.     

The Veteran was provided an entrance examination into the 
Army in January 1963.  His entrance examination is negative 
for any complaints, treatment or diagnosis of a back 
disability.  While in the Army, his service treatment records 
show that in February 1963 he had complaints of left hip 
pain.  No explanation is noted for the cause of the Veteran's 
pain.  His records at separation show he had a diagnosis of 
bilateral gluteal bursitis, of unknown etiology.  Again, the 
Veteran was not diagnosed with a back disability during his 
second period of active duty service.    

The Veteran was afforded a VA examination in October 2005.  
The Veteran reported almost daily back pain since about 1978 
or 1979.  He related the initial fall in-service in the 
1960s.  He stated at the time of discharge, he had no 
symptoms and his back just starting aching again without 
aggravation beginning in 1978 or 1979.  The examiner noted 
this was 15 years post-service.  He described pain radiating 
to the back of the right lower extremity down to the knee.  
Examination resulted in an impression of degenerative joint 
disease of the thoracic and lumbosacral spine.  

The examiner was asked to provide an opinion as to whether it 
is likely as not that the Veteran's back injury was the 
result of the military incident.  The examiner indicated that 
there is no objective evidence of sciatica.  The back 
complaints in service were noted but on separation 
examination from service the spine and musculoskeletal system 
were normal.  Low back pain started again but not for more 
than 15 years after service.  The radiating pain also started 
at that time.  Following a review of the claims folder, the 
examiner concluded that the Veteran's "current back 
condition not caused by or related to military service."  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The VA examiner reviewed the entire claims file and included 
a synopsis of the veteran's medical history.  He specifically 
cited to service treatment records reflecting back symptoms 
and manifestations of back disability following active duty.  
It was concluded that the back symptoms in service were acute 
and that chronic back disability was not exhibited until 
after service.  The VA opinion is factually accurate, fully 
articulated, and contains sound reasoning; it is not rebutted 
by other evidence in the claims folder.  Therefore, the VA 
opinion is afforded significant probative value.  

The Board acknowledges the Veteran's contention that his 
current back disability is the result of a fall in military 
service.  However, the evidence does not support his 
contention.  The competent medical evidence shows that the 
Veteran sustained the fall during his first period of active 
duty, and resumed his duties without further complaints.  
Also, following discharge from the Navy nearly two years 
later, he enlisted in the Army without complaints of a prior 
back disability.  Furthermore, his next complaint of back 
pain was more than 15 years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  As such, service connection for 
a back disability is unwarranted.

In sum, the preponderance of the evidence is against a 
finding that the Veteran's back disability is causally 
related to his military service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service 
connection for a back disability is denied.  




ORDER

Service connection for a back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


